MEMORANDUM **
Richard William Turner appeals pro se the district court’s dismissal, pursuant to Fed.R.Civ.P. 12(b)(1), of Turner’s action against the Los Angeles County Sheriffs Department and Sergeant Ted Stanney. Turner also appeals the district court’s denial of his motion seeking to disqualify the presiding judge. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review 'de novo a district court’s dismissal for lack of subject matter jurisdiction. Crum v. Circus Circus Enters., 231 F.3d 1129, 1131 (9th Cir.2000). We review for abuse of discretion the district court’s denial of a recusal motion. Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir.1999). We affirm.
Dismissal was proper because Turner’s complaint alleged that all parties were citizens of the same state and presented no federal question. See Wayne v. DHL Worldwide Express, 294 F.3d 1179, 1183 n. 2 (9th Cir.2002).
Because Turner sought to disqualify the district judge solely on the basis of prior adverse decisions, the district court did not abuse its discretion by denying the motion for recusal. See 28 U.S.C. § 455(a); Leslie, 198 F.3d at 1160.
Turner’s remaining contentions lack merit.
AFFIRMED.
Vw\_ — —- (O I KEY NUMBER SYSTEM/ V. i

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.